DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3125790 A (Gaylord).
Regarding claim 1, Gaylord discloses a releasable restraint (see Fig. 1-4), comprising: 
a base (11); 
a socket (3) coupled to the base, the socket including a head and a shaft extending from the head (see annotated Figure 3 below); 
a sleeve (18) configured to translate relative to the shaft: 
a plurality of balls (23) located in the shaft (see NOTE 1 below); and 
a plug (26) configured to be received by a plug groove defined by the socket (see NOTE 2 below).
NOTE 1: See annotated Figure 3 below that the plurality of balls is in the shaft region.
NOTE 2: The opening in the socket is considered a groove for accepting the plug, see in annotated Figure 3 below that the plug is received within the plug groove defined in the socket.

    PNG
    media_image1.png
    585
    422
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3.
Regarding claim 2, Gaylord discloses wherein the plug (26) defines a ball groove (28).
Regarding claim 3, Gaylord discloses wherein the sleeve (18) includes an interference surface (19) radially outward of the plurality of balls (see NOTE below).
NOTE: See in Fig. 3 that plurality of balls are spherical, and contain many radial directions. Further see that the interference surface is outward of the plurality of balls, and in a radial direction of the balls.
Regarding claim 4, Gaylord discloses wherein the interference surface (19) is non-parallel to a center axis of the sleeve (see annotated Figure 3 below).

    PNG
    media_image2.png
    653
    1058
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.
Regarding claim 5, Gaylord discloses wherein the interference surface (19) contacts the plurality of balls (23, see Column 2 lines 4-6).
Regarding claim 6, Gaylord discloses further comprising a spring (22) configured to bias the sleeve toward the head of the socket (see Figs. 1-3).
Regarding claim 7, Gaylord discloses wherein the spring (22) is located in a spring cavity defined by the base (11), the socket (3), and the sleeve (18, see Fig. 3).
Regarding claim 17, Gaylord discloses a deployment assembly (see Fig. 1), comprising: 
a releasable restraint including: 
a base (11); 
a socket (3) coupled to the base, the socket including a head and a shaft extending from the head (see annotated Figure 3 above); 
a sleeve (18) configured to translate relative to the shaft; 
a plurality of balls (23) located in the shaft (see NOTE 1 below); 
a spring (22) configured to bias the sleeve toward the head of the socket (see Fig. 3); and 
a plug (26) configured to be received by a plug groove defined by the socket (see NOTE 2 below).
NOTE 1: See annotated Figure 3 above that the plurality of balls is in the shaft region.
NOTE 2: The opening in the socket is considered a groove for accepting the plug, see in annotated Figure 3 above that the plug is received within the plug groove defined in the socket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0096594 A2 (Garrett Corporation), in view of US 3125790 A (Gaylord).
Regarding claim 8, Garrett Corporation discloses an evacuation slide (see Fig. 1), comprising: 
a first strap coupled to a first portion of the evacuation slide (see annotated Figure 5 below); 
a second strap coupled to a second portion of the evacuation slide (see annotated Figure 5 below); and 
a first releasable restraint (62, see Fig. 5) coupled between the first strap and the second strap, but does not expressly disclose as claimed wherein the first releasable restraint comprises: 
a first base coupled to the second strap; 
a first socket coupled to the first base, the first socket including a first head and a first shaft extending from the first head; 
a first sleeve configured to translate relative to the first shaft; 
a plurality of first balls located in the first shaft; and 
a first plug coupled to the first strap and configured to be received by a first plug groove defined by the first socket.
However, Gaylord teaches a releasable restraint (see Fig. 1) comprising:
a first base (11) coupled to the second strap (31); 
a first socket (3) coupled to the first base, the first socket including a first head and a first shaft extending from the first head (see annotated Figure 3 above); 
a first sleeve (18) configured to translate relative to the first shaft; 
a plurality of first balls (23) located in the first shaft (see NOTE 1 below); and 
a first plug (26) coupled to the first strap (7, all components are coupled together in Fig. 3) and configured to be received by a first plug groove defined by the first socket (see NOTE 2 below), in order to provide releasable restraints that positively lock coupled elements together with reasonably slight effort, until a predetermined force is applied (see Gaylord Column 1 lines 9-17).
NOTE 1: See annotated Figure 3 above that the plurality of balls is in the shaft region.
NOTE 2: The opening in the socket is considered a groove for accepting the plug, see in annotated Figure 3 above that the plug is received within the plug groove defined in the socket.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation slide of Garrett Corporation, with Gaylord, such that it comprises the releasable restraints of Gaylord, in order to provide releasable restraints that positively lock coupled elements together with reasonably slight effort, until a predetermined force is applied (see Gaylord Column 1 lines 9-17).

    PNG
    media_image3.png
    744
    1014
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5.
Regarding claim 9, the combination of Garrett Corporation and Gaylord teaches wherein the first releasable restraint (Fig. 1 of Gaylord) further comprises a first spring (22 of Gaylord) configured to bias the first sleeve (18 of Gaylord) toward the first head of the first socket (see annotated Figure 3 above of Gaylord).
Regarding claim 10, the combination of Garrett Corporation and Gaylord teaches wherein the first sleeve (18 of Gaylord) includes a first interference surface (19 of Gaylord) radially outward of the plurality of first balls (23 of Gaylord, see NOTE below), and wherein the first interference surface is oriented at a first angle relative to a first center axis of the first sleeve (see annotated Figure 3 above of Gaylord).
NOTE: See in Fig. 3 that plurality of balls are spherical, and contain many radial directions. Further see that the interference surface is outward of the plurality of balls, and in a radial direction of the balls.
Regarding claim 11, the combination of Garrett Corporation and Gaylord teaches a third strap (see NOTE 1 below) coupled to a third portion of the evacuation slide (see NOTE 1 below); 
a fourth strap (see NOTE 1 below) coupled to a fourth portion of the evacuation slide (see NOTE 1 below); and 
a second releasable restraint (see NOTE 1 below) coupled between the third strap and the fourth strap (see NOTE 1 below), the second releasable restraint (see Fig. 1 of Gaylord) comprising: 
a second base (11 of Gaylord) coupled to the fourth strap (31 of Gaylord); 
a second socket (3 of Gaylord) coupled to the second base, the second socket including a second head and a second shaft extending from the second head (see annotated Figure 3 above of Gaylord); 
a second sleeve (18 of Gaylord) configured to translate relative to the second shaft; 
a plurality of second balls (23 of Gaylord) located in the second shaft (see NOTE 2 below); and 
a second plug (26 of Gaylord) coupled to the third strap and configured to be received by a second plug groove defined by the second socket (see NOTE 3 below).
NOTE 1: See in Fig. 2 of Garrett Corporation that the second releasable restraint system (38 of Garrett Corporation) has the same construction as the first releasable restraint (42 of Garrett Corporation, see Garrett Corporation page 7 lines 8-16), and therefore has a third and fourth strap connected to the second releasable restraint (62 of Garrett Corporation). Further the third and fourth straps are coupled to a third and fourth portion of the evacuation slide (see Fig. 2 of Garrett Corporation).
NOTE 2: See in annotated Figure 3 above that the plurality of balls is in the shaft region.
NOTE 3: The opening in the socket is considered a groove for accepting the plug, see in annotated Figure 3 above that the plug is received within the plug groove defined in the socket.
Regarding claim 12, the combination of Garrett Corporation and Gaylord teaches wherein the first strap (see annotated Figure 5 above of Garrett Corporation) is coupled closer to a head end (end containing 24, see Fig. 2 of Garrett Corporation) of the evacuation slide as compared to the third strap (see NOTE below).
NOTE: It is seen in Fig. 2 of Garrett Corporation that the second releasable restraint (38) containing the third strap is connected further from the head of the slide than the first releasable restraint (42) containing the first strap, therefore it is understood that the first strap is coupled closer to the head end of the slide than the third strap.
Regarding claim 15, the combination of Garrett Corporation and Gaylord teaches wherein a radially outward surface of the first plug defines a first ball groove (28 of Gaylord).
Regarding claim 16, the combination of Garrett Corporation and Gaylord teaches wherein a diameter of the first plug (26 of Gaylord), as measured at the radially outward surface, decreases proximate an axial end of the first plug (27 of Gaylord, see Fig. 2 of Gaylord).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0096594 A2 (Garrett Corporation), in view of US 3125790 A (Gaylord) as applied to claims 8-12, and further in view of US 4682795 A (Rabushka).
Regarding claim 13, the combination of Garrett Corporation and Gaylord teaches wherein the second sleeve (18 of Gaylord) includes a second interference surface (19 of Gaylord) radially outward (see NOTE Below) of the plurality of second balls (23 of Gaylord), and wherein the second interference surface is oriented at a second angle relative to a second center axis of the second sleeve (see annotated Figure 3 above), and further teaches that the first (42 of Garrett Corporation) and second (38 of Garrett Corporation) restraints release at different applied loads to control the direction of expansion of the slide as it is inflated (see Abstract of Garrett Corporation), but does not expressly teach wherein the second angle being different from the first angle.
NOTE: See in Fig. 3 of Gaylord that plurality of balls are spherical, and contain many radial directions. Further see that the interference surface is outward of the plurality of balls, and in a radial direction of the balls.
However, Rabushka teaches that the angle of beveled interference surfaces (60) of the coupling may be changed in order to vary the axial tension load required for uncoupling the coupling (see Column 10 lines 7-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation slide of Garrett Corporation and Gaylord, with Rabushka, such that the first angle and second angle of Gaylord are different from one another in order to vary the axial tension load required for uncoupling the coupling (see Column 10 lines 7-11).
Regarding claim 14, the combination of Garrett Corporation and Gaylord teaches wherein the second releasable restraint (release mechanism of Gaylord at the connection of restraint 38 of Garrett Corporation) further comprises a second spring (22 of Gaylord) configured to bias the second sleeve (18 of Gaylord) toward the second head (see annotated Figure 3 above of Gaylord) of the second socket (3 of Gaylord), and further teaches that the first (42 of Garrett Corporation) and second (38 of Garrett Corporation) restraints release at different applied loads to control the direction of expansion of the slide as it is inflated (see Abstract of Garrett Corporation), but does not expressly teach wherein a first spring constant of the first spring is different from a second spring constant of the second spring.
However, Rabushka teaches that the spring constant of biasing spring (105) can be changed in order to selectively vary the preselected axial load which will make the coupler release (see Column 13 lines 14-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation slide of Garrett Corporation and Gaylord, with Rabushka, such that the spring constants of the biasing springs of Gaylord are changed in order to selectively vary the preselected axial load which will make the coupler release (see Column 13 lines 14-22).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3125790 A (Gaylord), in view of US 20180273188 A1 (Volny).
Regarding claim 18, Gaylord discloses the releasable restraint of claim 17, including a base (11) and a plug (26), but does not expressly disclose as claimed wherein a first shackle is coupled to the base; and a second shackle is coupled to the plug.
However, Volny teaches a shackle (152 and 154) coupled to each end of the releasable restraint (150) in order to provide an attachment location for straps that are sewn together using a bartack stitch (see paragraph [0033]), providing an easy attachment location for strong restraint materials.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation slide of Gaylord, with Volny, such that it comprises a shackle coupled to each end of the releasable restraint of Gaylord, in order to provide an attachment location for straps that are sewn together using a bartack stitch (see paragraph [0033]), providing an easy attachment location for strong restraint materials.
Regarding claim 19, Gaylord teaches wherein the sleeve (18) includes an interference surface (19) radially outward of the plurality of balls (23, see NOTE below), and wherein the interference surface is non- parallel to a center axis of the sleeve (see annotated Figure 3 above).
NOTE: See in Fig. 3 of Gaylord that plurality of balls are spherical, and contain many radial directions. Further see that the interference surface is outward of the plurality of balls, and in a radial direction of the balls.
Regarding claim 20, Gaylord teaches wherein the plug (26) defines a ball groove (28) configured to receive the plurality of balls (23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678